IN THE COURT OF APPEALS, THIRD DISTRICT OF TEXAS,

AT AUSTIN


 



NO. 3-93-350-CV 



JEFFREY KEAGHEY,


	APPELLANT

vs.



MARY A. GUYTON,

	APPELLEE


 


FROM THE DISTRICT COURT OF LEE COUNTY, 21ST JUDICIAL DISTRICT

NO. 9552, HONORABLE H. R. TOWSLEE, JUDGE PRESIDING

 



PER CURIAM

	This is a dismissal for want of prosecution.
	Generally, an appellant must file his brief within thirty days after the filing of the
transcript and statement of facts, if any.  Tex. R. App. P. 74(k).  If the appellant fails to file his
brief within the prescribed time, the appellate court may dismiss the appeal for want of
prosecution, unless the appellant shows a reasonable explanation for failing to file the brief and
the appellee has not suffered material injury.  Tex. R. App. P. 74(l)(1).
	The transcript in this cause was filed on July 14, 1993.  Appellant has not filed a
statement of facts.  Accordingly, appellant's brief was due thirty days after the filing of the
transcript, on August 13, 1993.  See Tex. R. App. P. 74(k).  Appellant has not filed his brief. 
Moreover, appellant has not filed a motion for extension of time showing a reasonable explanation
for his omission.  See id. Accordingly, we dismiss this appeal for want of prosecution.  See
Dickson v. Dickson, 541 S.W.2d 895 (Tex. Civ. App.--Austin 1976, writ dism'd w.o.j.).

Before Chief Justice Carroll, Justices Aboussie and B. A. Smith
Dismissed for Want of Prosecution
Filed:   October 6, 1993
Do Not Publish